*955ORDER
PER CURIAM.
This court refused the appellant’s petition for discretionary review. He has moved to stay the issuance of this court’s mandate so that he can petition the Supreme Court of the United States.
When this court refuses a petition for discretionary review, it will not issue a mandate. Rather, at the expiration of 15 days from the date of refusal of this court to grant a petition for review, the decision of the court of appeals shall become final. Tex.Cr.App.R. 209(b)(2). On that day, the clerk of the court of appeals shall issue a mandate in the case to the trial court. Tex.Cr.App.R. 209(a).
The appellant’s motion to stay the mandate is dismissed without prejudice to his filing a motion in the court of appeals pursuant to Tex.Cr.App.R. 210(b).